Title: To Benjamin Franklin from [Benjamin Vaughan], 6 September 1778
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir
Essex, Septr: 6, 1778.
I waited three days for an opportunity of sending the leaves you wrote for by a private hand; but not meeting with one, I sent them by post, directed to Mr. Chaumont. The remaining leaves, with a letter, I gave to Mr. Williams, upon his promising to convey them; but you know the man, and there they rest. He is a good natured, well disposed character; but I cannot move him so fast as Jonathan wishes: and I believe I must get my packet back again from him. While it is on my mind, give me leave to mention that the enclosed are for the president of C[ongress]’s son whom I remember to have made known to you; and who is Gen: W:’s aid de camp, and consequently about his person. His wife and daughter are in our village as inhabitants: and his brother is now at our house drinking tea; and a very fine fellow he is, and will make a very worthy character in any situation in his country. Thus much for private matters.

As to the public, it is not easy to describe the state of it. People seem very strong inclined on all sides to make peace with you, and the bulk of the people to make war with France. As to ministry, there are very few but their direct dependents, who do not wish to have them changed; some only secretly, others openly; and there is no confidence in their ability, their attention, or their honesty. Some quarrel with them for going back, others for beginning; and between both sets they are left in the lurch. However in the present state of things, I meet with nobody who is now inclined to conquest. The country people, who are not so nimble in changing their opinions as the court and city, are very much shocked with the duplicity of Lord North and Ld. G: Germaine in disavowing their former intentions and declarations respecting America: But being at a distance from the centre of news, are not yet warmed. However they have burned the above gentlemen in effigy at Durham; and a certain Welch dignitary (your friend) writes me that he sees a great, almost a total change of opinion, in the country gentlemen there. They are changing at Manchester and in Scotland, from different causes; which will readily occur to you. Even the American refugees, having hints given them that their pensions may hereafter be discontinued, begin very much to look dissatisfied. There was something very like a crisis in the spring, which has now passed over for the present. Had opposition not divided and the parliament continued sitting, I think it would have been difficult to have avoided a surrender almost at discretion, on the part of the court; as indeed was in part indicated by offers to Lord C: and afterwards to Lord S: But first of all Lord Sandwich won the king by his review of sights in the dock yards, and by his flummery; (though very much against the inclinations of the Scotch; but the king having been left a good deal to himself of late, through Ld. B:’s timidity, this did not so much matter; as there was no deep party made.) Next the French have been very inactive, and still more so the Spaniards. The fleets also have arrived; and money got more plentiful, and the burthen of the loan of last year over in a great measure for the present. But as next year will have outstanding fleets again, and still heavier loans than the present, and as more energy may appear in Europe than at present, and as parliament also must meet again and in rather more disatisfaction because they will have talked with their constituents; you may easily guess that the coming winter will have a crisis again in it. In this summer season, news spreads very slowly and imperfectly, at least through London; but we shall soon get together again. However I cannot possibly tell you the obligations we have to those, who have furnished our newspapers lately with American news; the effect has been prodigious. But people have grown almost callous to national honor like people who have once got dirtied, they do not so much mind more dirt: and though this may be recovered, yet the present consequences are singular. But unless circumstances mend very much beyond present appearances, I think some part of the next winter may exhibit a little ferment. As to manufactures, many of them are standing still; but there is rather murmer than outcry from it. War makes a trade, and it takes off some of the artisans; it also by captures occasions many orders to be often executed over again, sometimes more than once; some circuitous trade by foreigners and others, still subsists; speculators too arise and give orders for goods, and answer for bad debts as far as their capital goes, to the clemency of the manufacturer; the merchant if he meets a loss, holds his tongue, to save his credit, and by incroaching on his principal in trade makes out the vulgarly supposed case of the cattle feeding on its own fat; the merchant has usually been the addresser, and has accordingly been the sufferer rather than the manufacturer, but as they have not struck their bad debts out of their books, they do not know how deeply they are cut; and they keep up a great deal of their old state, as being indeed necessary as they find to their credit. Should add with respect to manufactures, that though some have dropped, others have increased; and that workmen in some cases have their wages very usefully reduced. Landed estates and villas and town houses too, are all fallen, especially the former two. Estates must keep low while public interest is high, but I think we shall have a trade soon open very probably to America again; more or less open and direct according to circumstances. It will be contrary to most of the cases I have seen, if we refuse trade with you; for even if our quarrel is meaned to lie open, it will be difficult to reject present gain for the sake of public form or future views. Things are so dull here, that people itch (to use the phrase) for new mercantile enterprizes; and will run into them headlong I believe, whenever government affects to be asleep, or whenever the frigates are in any degree withdrawn.
I forgot to mention about D’Estaing and Clinton: But The circular letter about Byron’s destination appears a hint to D’Estaing to make quick work. If he has left New York, as they think he has, Byron’s three ships and the Cork provision fleet may get in; if not, every thing wears the worst aspect, and the chances against them: The consequence of which may be, that infinite blood may be spilt at a moment when it was least necessary; for Clinton will be found perhaps more enterprising than Howe, and is likely to prove a lion in toils if there is opportunity and as far as his ability goes. If the commissioners would have consented, they say he meditated and had laid a foundation for a brilliant stroke before leaving Philadelphia! I think there are four characters that seem to have been formed for the present epocha: The K-, and Gen. Howe, for English war and English politics; and a certain master of mine, and General Washington, for American Ditto. However if the whole force in America goes, many Englishmen, from affection to America, will rejoice in the crush: not very wisely, as we shall both agree, provided (as seems likely from everything) they are otherwise withdrawn. If not, the shortest work and shortest expence is the best for this side, situated as the matter seems now to be. Every information however agrees that a detachment was going to the West Indies; and Clintons last letter alludes to the most convenient spot for an embarkation I think, of a part at least.
I believe I never told you what had made me warm against the Rockinghams. It was first four or five of the chiefs getting in a circle and laughing, the day Ld. C. fell which these eyes beheld. Next, some very cruel insinuations of the Duke of Richmonds on the day of his annuity bill, which shocked many besides myself. Next their expressions, that Ld. C and S should “both be hung in the same halter, &c.”; yet their own conduct very much a measure to cut the Gordian knot of the declaratory bill,  and to form a new ground for attack on ministry for not removing the cause of war with France. I could go on much farther; but I have not wholly cooled, having been at times of late a little in earnest about it in conversation to clear up misapprehensions of my friends and then let them rest. They are good men, but they want common sense often under their present leaders, and in internal politics their measures and principles are not strong enough for the people, which will tend to make [them] unfriendly to popular men, unless low enough to be tools to work with.
I must now conclude with telling you that I avoid all communications, but such as shew the temper of the times and the general posture of affairs, as far as occurs to my mind at the moment: Particular facts cannot remain hid to you. But I am not so blind as to what has passed, as not to see the mildness of your politics, and to know the use you will make of these slight hints.
I turn with impatience to hear from you, your last letter having given me more comfort and heartfelt pleasure than perhaps any letter I ever shall again receive in the course of my life. It allayed a thousand fears about misapprehensions &c. which would make me of all men the most dejected, being my dearest sir, with the most ardent devotion and thanks your ever attached and most affectionate

P.S. We are going to work directly.

 
Notation: Vaughn Sept. 6. 78
